Exhibit 10.41

EMPLOYMENT AGREEMENT

This employment agreement (the “Agreement”) is entered into by and between Perry
Ellis International, Inc. (“Perry Ellis” or the “Company”) and Stephen Harriman
(“Harriman”).

 

1. TERM OF EMPLOYMENT

This Agreement is effective as of May 1, 2006 (the “Effective Date”). This
Agreement is for a term of three (3) years and will terminate without further
notice at 5:00 p.m. on the day preceding the third anniversary of this
Agreement, unless terminated earlier in accordance with the provisions set forth
in paragraphs 4, 5, 6, 7 or 8 below. The parties may renew this Agreement, in
writing, for additional one-year periods at their discretion. The Company shall
notify Harriman, in writing, at least 90 days prior to the natural expiration of
this Agreement of the Company’s intent to not renew this Agreement.

 

2. DUTIES AND RESPONSIBILITIES

The Company agrees to employ Harriman as President of the Company’s Bottoms
Division with such powers and duties in this capacity as may be established from
time to time by the Company and its Board of Directors (the “Board”) in their
discretion. Harriman shall diligently perform all services as may be assigned to
him by the Company and its Board and shall exercise such power and authority as
may from time to time be delegated to him by the Board. During his employment,
Harriman will not engage in any other business activities without the consent of
Perry Ellis and such consent will not be unreasonably withheld. In connection
with his employment by the Company, Harriman shall be based at the Company’s
principal executive offices in Miami, Florida except for required travel on the
Company’s business.

 

3. COMPENSATION

(a) Base Salary. Effective May 1, 2006 through April 30, 2007, the Company
promises to pay Harriman an annualized Base Salary of Four Hundred, Seventy-Five
Thousand Dollars ($475,000.00). Harriman’s salary under the preceding sentence
shall be retroactive to May 1, 2006, and the Company will pay Harriman the
prorated difference between his prior annualized salary of $420,000.00 and his
new salary of $475,000.00 for each payroll period from May 1, 2006 up to and
including the date this Agreement is executed by both parties. Said payment
shall be made to Harriman by separate check during the payroll period
immediately following the full execution of this Agreement. From May 1, 2007
through April 30, 2008, the Company promises to pay Harriman an annualized Base
Salary of Five Hundred, Twenty-Five Thousand Dollars ($525,000.00). From May 1,
2008 through April 30, 2009, the Company promises to pay Mr. Harriman an
annualized Base Salary of Five Hundred, Seventy-Five Thousand Dollars
($575,000.00). The Base Salary payable under this Paragraph 3.a shall be subject
to applicable tax and other deductions, and shall be payable in installments
according to the Company’s normal payroll practices.



--------------------------------------------------------------------------------

(b) Incentive Compensation. The Company and Harriman shall each evaluate
Harriman’s performance at the end of each of the Company’s fiscal years during
this Agreement. It is contemplated that this review will normally occur in
February of each year. However, said review may be postponed by the Company as
warranted by appropriate or more immediate business circumstances. Harriman’s
Management Incentive Plan for fiscal year 2007 will be in accordance with
Addendum A to this Agreement, which is adopted herein and made a part of this
Agreement. For fiscal years 2008 and 2009, the parties agree that Harriman’s
Management Incentive Plan shall be based upon forty percent (40%) of his base
salary or greater. Of said forty percent (40%) or greater percentage, fifty
percent (50%) will be based upon Harriman’s individual performance and the
remaining fifty percent (50%) will be based upon the Company’s performance. The
specific details that will determine the performance goals of Harriman’s
Management Incentive Plan for fiscal years 2008 and 2009 shall be based upon the
terms mutually agreed to by the Company and Harriman.

(c) Restricted Stock. Harriman shall be granted 5,000 fully registered shares of
the Company’s common stock of the class listed on the NASDAQ (“Shares”).
One-third (1/3) of the Shares shall vest on January 1, 2007, another one-third
(1/3) of the Shares shall vest on May 1, 2007, and the remaining one-third
(1/3) of the Shares shall vest on May 1, 2008. The Shares shall be forfeited to
the extent that they are not vested as of the date this Agreement is terminated
for any reason. Promptly following full execution of this Agreement, the Parties
shall prepare and execute a Restricted Stock Agreement that incorporates the
terms set forth herein.

(d) Vacation, Personal, and Sick Leave. Harriman shall be entitled to take three
weeks of paid vacation during each year of this Agreement. Harriman shall be
entitled on annual basis to three (3) days of paid sick leave and three (3) days
personal leave. Thereafter, any paid sick and/or personal leave days needed by
Harriman shall be allowed only to the extent they are mutually agreed to by the
parties. Unused vacation time, sick leave and/or personal leave may not be
carried over to subsequent years and will not be paid-out if not taken for any
reason.

(e) Other Benefits. Harriman will be entitled to participate in any group
health, dental, life or disability plan and is entitled to any other benefits
that the Company may maintain from time to time for all employees, provided that
Harriman meets the respective eligibility requirements. In addition, the cost
for membership and monthly dues to the LaGorce Country Club — as currently
provided — will continue to be provided through the three year term of this
Agreement.

(f) Expense Reimbursement. During Harriman’s term of employment, the Company,
upon the submission of supporting documentation by Harriman, and in accordance
with Company policies for its executives, shall reimburse Harriman for all
reasonable expenses actually paid or incurred by Harriman in the course of and
pursuant to the business of the Company, including expenses for travel and
entertainment.

 

2



--------------------------------------------------------------------------------

4. HARRIMAN’S DEATH OR INABILITY TO PERFORM

In the event of Harriman’s death, this Agreement and the Company’s obligation to
pay Harriman’s salary and compensation automatically end. If Harriman becomes
unable to perform his employment duties during the Term of this Agreement, and
if Harriman has exhausted any accrued vacation, sick or personal leave under
Section 3(d) of this Agreement, then Harriman’s compensation under this
Agreement shall automatically end until such time as Harriman becomes able to
resume his job duties for the Company, except to the extent Harriman is eligible
for further compensation under any group benefit plan sponsored by the Company.
In the event that Harriman becomes unable to perform his employment duties for a
cumulative period of six months within any span of twelve months, this Agreement
and Harriman’s employment will be automatically terminated. In such case,
Harriman’s salary and compensation shall automatically end.

 

5. TERMINATION BY COMPANY FOR CAUSE

The Company may terminate this Agreement and Harriman’s employment “for Cause”
at any time with or without notice. As used herein, “for Cause” shall mean any
one of the following:

 

  •  

Harriman’s habitual neglect of his job duties and responsibilities; or

 

  •  

Commission of any crime, excluding minor traffic offenses; or

 

  •  

Commission of an act of dishonesty or breach of a fiduciary duty; or

 

  •  

Commission of a serious violation of any of the Company’s personnel policies,
including but not limited to violations of the Company’s policies against any
form of harassment; or

 

  •  

Any material act or omission defined as grounds for termination of employees as
set forth in the Company’s personnel policies in existence at the time, provided
that Harriman has failed to cure such material act or omission within thirty
(30) days after written notice thereof; or

 

  •  

A material breach of this Agreement.

In the event the Company terminates Harriman’s employment and this Agreement for
Cause, the “Effect of Termination” provisions of paragraph 9 shall apply.

 

3



--------------------------------------------------------------------------------

6. TERMINATION OF AGREEMENT BY COMPANY WITHOUT CAUSE

The Company may terminate this Agreement and Harriman’s employment without Cause
at any time upon thirty (30) days prior written notice to Harriman. In such
case, the Company will pay to Harriman on the date of termination without cause
a severance allowance of six (6) months of Harriman’s then-current Base Salary,
less taxes and other applicable withholding amounts. Harriman shall not be
entitled to any remaining compensation or benefits under this Agreement from the
date of his termination forward, and the provisions of paragraph 9 below shall
apply. To obtain the severance payment, Harriman will be required to execute a
full waiver and release of all claims in the form prescribed by the Company.

 

7. TERMINATION OF AGREEMENT BY HARRIMAN

Harriman promises that he will not terminate this Agreement and/or his
employment with the Company without Good Reason as defined herein. In the event
Harriman intends to terminate this Agreement for Good Reason, he agrees to
provide sixty (60) days prior written notice to the Company, during which period
of time the Company may or may not, at its discretion, cure any Good Reason for
Harriman’s termination. At the option of the Company, the Company may require
Harriman to depart from the Company at any time during such sixty (60) day
period upon receiving said sixty (60) days notice from Harriman of the
termination of the Agreement, provided that the Company shall continue to pay
Harriman at his regular salary for the remainder of the sixty (60) day period.

“Good Reason” means, without Harriman’s written consent: (i) a material
diminution of Harriman’s titles, duties or responsibilities or the assignment of
duties or responsibilities that are materially inconsistent with his titles,
duties and responsibilities hereunder; or (ii) a reduction in Harriman’s Base
Salary, annual bonus or incentive compensation opportunity (it being understood
that a reduction in the dollar amount of Harriman’s annual bonus from year to
year solely as the result of achievement or failure to achieve the target
performance objectives provided in the annual bonus plan shall not constitute a
reduction in Harriman’s annual bonus opportunity); or (iii) “Good Reason” after
a Change In Control as those terms are defined in Paragraph 8 hereof.

 

8. CHANGE IN CONTROL

In the event that, within the 12 month period following a Change in Control (as
herein defined), Harriman’s employment is terminated by the Company other than
for Cause (as defined in Paragraph 5), or Harriman terminates his employment for
Good Reason (as herein defined), Harriman shall be entitled to immediately
receive a severance payment in the aggregate amount of one year of Base Salary
(as defined in Paragraph 3(a) hereof) plus an amount equal to a pro rata portion
of any Incentive Compensation (as defined in Paragraph 3(b) hereof) that would
have been payable to Harriman for that fiscal year. In order to receive the
benefits described in this Paragraph, Harriman shall be required to execute a
waiver of claims and general release in the form prescribed by the Company.

 

4



--------------------------------------------------------------------------------

For purposes of this Paragraph 4, the term “Change in Control” shall mean the
occurrence of any of the following events:

 

  1. the acquisition by any person, entity or “group” (as defined in section
13(d) of the Exchange Act) (other than (x) any subsidiary or affiliate of the
Company or (y) any entity owned, directly or indirectly, 50% or more by Perry
Ellis International, Inc. or (z) any employee benefit plan of any such entity)
through one transaction or a series of related transactions of 50% or more of
the combined voting power of the then outstanding voting securities of the
Company;

 

  2. The liquidation or dissolution of the Company (other than a dissolution
occurring upon a corporate reorganization, such as a merger or consolidation of
the Company with one of its affiliates); or

 

  3. The sale, transfer or other disposition of all or substantially all of the
assets of the Company through one transaction or a series of related
transactions to one or more persons or entities that are not, immediately prior
to such sale, transfer or other disposition, affiliates of the Company.

“Good Reason” means, without Harriman’s written consent: (i) a reduction of at
least 5% in any one, or combination of, the following: Base Salary, and/or
Incentive Compensation opportunity (it being understood that a reduction in the
dollar amount of Harriman’s annual bonus from year to year solely as the result
of achievement or failure to achieve the target performance objectives provided
in the annual bonus plan shall not constitute a reduction in Harriman’s
Incentive Compensation opportunity), and/or restricted stock entitlement; (ii)
material failure to provide Harriman the same level of fringe benefits he
possesses upon the Effective Date of this Agreement or anytime thereafter if the
fringe benefits are enhanced; and/or (ii) requiring Harriman’s principal place
of business to be located other than Miami-Dade County, Florida.

The benefits provided to Harriman under this Paragraph 8 shall be in lieu of,
and not in addition to, any benefits provided under Paragraph 6 and/or any other
paragraph of this Agreement.

 

9. EFFECT OF TERMINATION

In the event of Harriman’s termination under paragraph 4, 5, 6, 7 or 8 above,
Harriman’s compensation and benefits to be provided under this Agreement will
immediately cease and terminate except as otherwise expressly provided in
Paragraphs 6 or 8, as the case may be. The Company shall not be liable to
Harriman for any further or

 

5



--------------------------------------------------------------------------------

additional compensation or benefits from the date of termination forward.
Compensation that would otherwise be payable for the remainder of the Agreement
(and for prior years and for subsequent years) shall automatically terminate and
be forfeited immediately. Except as provided above, the Company shall have no
further liability hereunder (other than for reimbursement for reasonable
business expenses incurred prior to the date of termination and/or as expressly
provided in Paragraph 6 or Paragraph 8, as the case may be). There will be no
pro-ration of bonuses and no pro-ration or super-vesting of restricted stock.

 

10. COOPERATION

Upon the termination of this Agreement for any reason, Harriman agrees to
cooperate with the Company in effecting a smooth transition of the management of
the Company with respect to the duties and responsibilities which Harriman
performed for the Company.

 

11. COVENANT NOT TO COMPETE

(a) During the term of his employment (whether under this Agreement or
otherwise) and for a period of nine (9) months following the termination of
Harriman’s employment (for any reason, whether initiated by Harriman or the
Company), Harriman promises and agrees that he will not enter into any
employment or other agency relationship (whether as a principal, agent, partner,
employee, investor, owner, consultant, board member or otherwise) with any of
the following business organizations, or their affiliated organizations, if any:
(1) Haggar Clothing Co. and any of its subsidiaries and divisions; (2) Liz
Claiborne, Inc. and any of its divisions and subsidiaries.; (3) Phillips-Van
Heusen Corporation and any subsidiaries and divisions; (4) Kenneth Cole
Productions, Inc. and any subsidiaries and divisions; (5) The Donna Karan
Company, Donna Karan New York (DKNY) or any subsidiaries, divisions or
affiliates; (6) Kellwood Company and any of its subsidiaries and divisions;
(7) Oxford Corp. and any of its subsidiaries and divisions; (8) VF Corporation
and any of its divisions and subsidiaries; (9) Federated Department Stores, Inc.
and any divisions and subsidiaries; (10) Kohl’s Corporation and any subsidiaries
and divisions; (11) J.C. Penney Company, Inc. and any of its divisions and
subsidiaries; (12) Carson Pirie Scott and/or The Bon-Ton Stores, Inc. and any of
its subsidiaries and divisions; (13) Walmart Stores, Inc. and any of its
subsidiaries and divisions; (14) Gap Inc. and any of its divisions and
subsidiaries; provided, that Harriman may hold the securities and/or passively
invest in shares of capital stock or other equity securities of any such entity
so long as Harriman does not acquire a controlling interest in or become a
member of a group which exercises direct or indirect control of more than five
percent of any class of capital stock of such entity. Harriman acknowledges that
the business entities identified in the preceding sentence are competitors of
Perry Ellis and that the restrictive covenant herein is necessary to protect
Perry Ellis legitimate business interests.

(b) During the term of his employment (whether under this Agreement or
otherwise) and for a period of nine (9) months following the termination of
Harriman’s

 

6



--------------------------------------------------------------------------------

employment (for any reason, whether initiated by Harriman or the Company),
Harriman further promises and agrees that he will not, directly or indirectly,
solicit or enter into any business relationship with any of Perry Ellis’
vendors, suppliers, sourcing agents, manufacturers, brokers, or any person or
entity that provides Perry Ellis with goods or services. Harriman acknowledges
that there is a competitive market for wholesale goods, raw products, and
manufacturing agents and that the covenant herein is necessary in order to
protect Perry Ellis’ supply network and sourcing agents.

(c) These restrictive covenants may be assigned by Perry Ellis to any successor
entities.

 

12. AGREEMENT NOT TO DISCLOSE TRADE SECRETS OR CONFIDENTIAL INFORMATION

(a) Trade Secrets. During the term of his employment (whether under this
Agreement or otherwise) and for ten (10) years after Harriman’s termination of
employment with the Company or any successor organization (for any reason by
Harriman or the Company), Harriman promises and agrees that he will not disclose
or utilize any trade secrets, confidential information, or other proprietary
information acquired during the course of his service with the Company and/or
its related business entities. As used herein, “trade secret” means the whole or
any portion or phase of any formula, pattern, device, combination of devices, or
compilation of information which is for use, or is used in the operation of the
Company’s business and which provides the Company an advantage or an opportunity
to obtain an advantage over those who do not know or use it. “Trade Secret” also
includes any scientific technical, or commercial information, including any
design, list of supplies, list of customers, or improvement thereof, as well as
pricing information or methodology, contractual arrangement with vendors or
supplier, business development plans or activities, or Company financial
information.

(b) Confidential Information. During the term of his employment (whether under
this Agreement or otherwise), and for ten (10) years after Harriman’s
termination of employment with Perry Ellis or any successor organization (for
any reason, whether initiated by Harriman or the Company), Harriman shall not
divulge, communicate, use to the detriment of the Company or for the benefit of
any other person or persons, or misuse in any way any Confidential Information
pertaining to the business of the Company. Any Confidential Information or Data
now or hereafter acquired by Harriman with respect to the business of the
Company (which shall include, but not be limited to information concerning the
Company’s financial condition, prospects, technology, customers, suppliers,
methods of doing business and promotion of the Company’s products and services)
shall be deemed a valuable special and unique asset of the Company that is
received by Harriman in confidence and as a fiduciary. For purposes of this
Agreement, “Confidential Information” means information disclosed to Harriman as
a consequence of or through his employment by the Company (including information
conceived, originated, discovered or developed by Harriman) prior to or after
the date hereof and not generally known or in the public domain, about the
Company or its business.

 

7



--------------------------------------------------------------------------------

13. AGREEMENT NOT TO SOLICIT OR HIRE COMPANY EMPLOYEES

If Harriman leaves the employment of the Company for whatever reason, Harriman
promises and agrees that during the two (2) years following his departure from
the Company, he will not, without the express written permission of the Company,
directly or indirectly employ as a consultant or employee any person who is
employed by the Company at the time of Harriman’s departure or any person who
was an employee of the Company during the six months preceding Harriman’s
departure. This restrictive covenant may be assigned to any successor entities.

 

14. INJUNCTIVE RELIEF

In recognition of the unique services to be performed by Harriman and the
possibility that any violation by Harriman of paragraphs 11, 12, or 13 of this
Agreement may cause irreparable or indeterminate damage or injury to Company,
Harriman expressly stipulates and agrees that the Company shall be entitled upon
ten (10) days written notice to Harriman to obtain an injunction from any court
of competent jurisdiction regarding any violation or threatened violation of
this Agreement. Such right to an injunction shall be in addition to, and not in
limitation of, any other rights or remedies the Company may have for actual or
liquidated damages.

 

15. JUDICIAL MODIFICATION OF AGREEMENT

The Company and Harriman specifically agree that a court of competent
jurisdiction (or an arbitrator as appropriate) may modify or amend paragraphs
11, 12 or 13 of this Agreement if absolutely necessary to conform with relevant
law or binding judicial decisions in effect at the time the Company seeks to
enforce any or all of said provisions.

 

16. RESOLUTION OF DISPUTES BY ARBITRATION

Any claim or controversy that arises out of or relates to this Agreement, or the
breach of it, will be resolved by arbitration in the City of Miami, Florida in
accordance with the rules then obtaining of the American Arbitration
Association. Judgment upon the award rendered may be entered in any court
possessing jurisdiction over arbitration awards. This Section shall not limit or
restrict the Company’s right to obtain injunctive relief for violations of
paragraphs 11, 12, or 13 of this Agreement.

 

17. ADEQUATE CONSIDERATION

Harriman expressly agrees that the Company is providing adequate, reasonable
consideration for the obligations imposed upon him in this Agreement.

 

8



--------------------------------------------------------------------------------

18. EFFECT OF PRIOR AGREEMENTS

This Agreement supersedes any prior verbal or written agreement or understanding
between the Company and Harriman.

 

19. LIMITED EFFECT OF WAIVER BY COMPANY

If the Company waives a breach of any provision of this Agreement by Harriman,
that waiver will not operate or be construed as a waiver of other breaches of
this Agreement by Harriman.

 

20. SEVERABILITY

If any provision of this Agreement is held invalid for any reason, said
invalidity shall not affect the enforceability of any other provision of this
Agreement, and all other provisions of this Agreement will remain in effect.

 

21. ASSUMPTION OF AGREEMENT BY COMPANY’S SUCCESSORS AND ASSIGNS

At the Company’s sole option, the Company’s rights and obligations under this
Agreement will inure to the benefit of and be binding upon the Company’s
successors and assigns. Harriman may not assign his rights and obligations under
this Agreement.

 

22. APPLICABLE LAW

Harriman and the Company agree that this Agreement shall be subject to and
enforceable under the laws of the State of Florida.

IN WITNESS WHEREOF, the parties have executed this Agreement on the 29th of Dec,
2006.

 

Agreed and Accepted     By:   /s/ Stephen Harriman     By:   /s/ George Pita  
Stephen Harriman       Perry Ellis International, Inc.

 

9



--------------------------------------------------------------------------------

ADDENUM “A” FISCAL 2007

BONUS TERMS AND AGREEMENTS

STEVE HARRIMAN

FY 2007 Total Bonus opportunity per MIP is 40% of salary, ($190k - 40% of
$475k). As discussed, half of this is based on Corporate EPS and half is based
on your personal performance.

To calculate the personal portion, the following formula will be used based on
the FY 2007 budget for the SUB division as stated below.

BOTTOMS DIVISION

SUB Budgeted Gross Sales $298.8M

SUB Budgeted Net Sales $282.8M

SUB Budgeted Operating Income $15.0M

If OP Income is between

90-100+ of budget-ie $13.5M+

20% of salary payout (100% of opportunity)

If OP Income is between

80-89.9% of budget-ie -$12M-$13.4M

15% of salary payout (75% of opportunity)

If OP Income is between

70-79.9% of budget-ie -$10.5M-$12M

10% of salary payout (50% of opportunity)

If OP Income is below

69.9% of budget or less -ie -$10.4M or less

0% of salary payout (0% of opportunity)

As discussed the corporate portion of the MIP is based on Corporate EPS
achievement- after funding of bonuses. The ranges are as follows:

 

$2.41-2.47 EPS    100% of corporate payout (for you- 20.0% of salary)
$2.36-$2.40 EPS    83% of corporate payout (for you-16.6% salary)
$2.29-$2.35 EPS    60% of corporate payout (for you 12.0% of salary) $2.28 EPS
   50% of corporate payout (for you 10.0% of salary) Less than $2.28    0% of
corporate payout

Terms stated above referenced from e-mail sent from George Pita to Stephen
Harriman dated Wednesday July 12 at 2:50PM.

 

/s/ Stephen Harriman   12/29/06   /s/ George Pita   12/29/06 Stephen Harriman  
Date   By: Perry Ellis   Date

 

10